PD-0483-15
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
      COURT OF CRIMINAL APPEALS
                                                                                      Transmitted 10/27/2015 9:42:15 AM
                                                                                       Accepted 10/27/2015 10:07:00 AM
             October 27, 2015
                                                                                                        ABEL ACOSTA
      \-                               TO THE COURT OF CRIMINAL APPEALS
 *
^y^        ABELACOSTA. CLERK
                                                                                                              CLERK


                                                    No. PD-0483-15


               Ruben Totten
                                                                      On appeal from the 230th
               vs.                                                    District Court of Harris County
                                                                      Trial Cause Number 1365961
                                                                      COA #01-14-00189-CR
               State of Texas


                                       Appellant's Motion To Extend Time
                                            To File Brief on the Merits




               To The Honorable Judges Of The Court Of Criminal Appeals:

               COMES NOW, RUBEN TOTTEN, and files this his Motion to Extend Time to File Brief
               on the Merits, and in support thereof, would respectfully show the Court the following:

                                                           I.


               This Court granted the State Prosecuting Attorney's petition for discretionary review
               on August 26, 2015. The SPA filed a brief on September 24, 2015. The appellant's brief
               was due yesterday on October 26, 2015. No previous motions for extension have been
                filed.


                                                           II.


                Counsel's failure to file within this Court's required period was not deliberate or
               intentional. Counsel had intended to finish the brief in the case over the weekend but
               unexpectedly became ill and was too sick to work on Monday the 26th as well. Counsel
               is filing this motion at her first opportunity upon return to work on Tuesday the 27th.

               This motion is in accordance with Texas Rules of Appellate Procedure 10.5(b) and
                38.6(d)("A motion to extend the time to file a brief maybe filed before or after the date
                the brief is due.").
                                          III.


Counsel additionally requests an extension due to the fact that counsel's illness has
disrupted her work schedule. Our Appellate Division is currently very understaffed as
we are down to 6 attorneys from an original 10 attorneys. We are in the process of
hiring additional attorneys. Counsel has been engaged in work in the Harris County
Public Defender's Office on many cases, include the following:

      Lenin Lope^, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
      In the Matter of Kevin Compton, 2012-04759J
      Felix Irit^arry, 14-14-00827-CR
      Stephen Hopper, 14-15-00371-CR
      Domingo Medina, 01-15-00575-CR
      Frelin Orellana, 14-14-00701-CR

      Kori Henegar, 14-15-00529-CR

      Pete Rodriguez, 14-15-00339-CR
      Craig Beal, 01-12-00896-CR
      Corey Nickerson, 01-15-00764-CR through 01-15-00766-CR
      Research and writing in preparation for several cases for the trial division of
      the Harris County Public Defender's Office.

                                          IV.


Appellant's attorney requests an extension of 15 days, until November 10, which is
necessary so that the brief can be thoroughly written and timely filed. This motion is
not made for the purpose of delay.
                                        PRAYER


Wherefore, Premises Considered, Appellant prays that this Honorable Court
grants this requested extension of time to file the appellant's brief on the merits in the
above cause and extend the time for filing to November 10, 2015.

                                                       Respectfully submitted,

                                                       Alexander Bunin
                                                       Chief Public Defender
                                                       Harris County, Texas


                                                       /s/Sarah V.Wood
                                                       Sarah V Wood
                                                       Assistant Public Defender
                                                       Harris County, Texas
                                                       Texas Bar Number 24048898
                                                       1201 Franklin, 13th Floor
                                                       Houston Texas 77002
                                                       713.368.0016 (phone)
                                                       713.368.9278 (fax)
                                                       Sarah.Wood@pdo.hctx.net

                                                       Attorney for Appellant


                                 Certificate of Service


By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant's Motion to Extend Time to File Brief on the Merits has been
served on the State Prosecuting Attorney and the District Attorney of Harris County,
Texas, via the e-file service:


                                          /s/Sarah V. Wood
                                         Sarah V. Wood